Citation Nr: 0005292	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  94-16 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased (schedular) rating for post-
traumatic stress disorder.  

Entitlement to a total compensation rating based on 
individual unemployability prior to February 9, 1998.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel



INTRODUCTION

The veteran served on active duty from March 1970 to November 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Los Angeles, California.  

Service connection has been in effect for PTSD since October 
1986 pursuant to the veteran's original claim and VA clinical 
evidence that he had PTSD due to inservice combat stressors 
to which he was subjected in Vietnam.  The original 
disability rating was 10 percent.  In November 1990, the RO 
informed the veteran that a psychiatric rating examination 
was being scheduled to determine if PTSD had improved.  The 
examination was scheduled for December 1990 but he failed to 
report.  As a result, he was informed that his disability 
compensation payments for PTSD would be stopped.  These 
payments were suspended effective in November 1991, and he 
was appropriately informed.  In December 1991, he replied 
that he had not received the notice to report for the 
psychiatric examination and indicated that he would report 
for one.  This communication was received on December 11, 
1991, and is considered the date of this claim.  This appeal 
was initiated by an August 1993 notice of disagreement to the 
rating action in May 1993, which confirmed the prior 
disability evaluation of 10 percent for PTSD.  In a 
substantive appeal received on April 4, 1994, the veteran 
expanded his claim to include an inability to work due to 
PTSD.  By rating decision of May 1997, a 70 percent rating 
for PTSD was assigned effective April 1, 1995, following a 
temporary total rating based on hospitalization for PTSD from 
February 17, 1995.  A temporary total rating based on 
hospitalization for PTSD was also assigned for the period 
June 19 to November 1, 1995.  

A total compensation rating based on individual 
unemployability has been in effect since February 9, 1998, on 
the basis of service connected post-traumatic stress 
disorder, rated as 70 percent disabling, and service 
connected tinea pedis, rated as not compensably disabling (0 
percent).  Since this total unemployability rating is based 
virtually exclusively on the severity of PTSD, for all 
practical purposes, a total rating is in effect with respect 
to PTSD on and after that date.  

As of receipt of the veteran's substantive appeal on April 4, 
1994, an informal claim for a total compensation rating based 
on individual unemployability is considered to have been 
submitted along with the claim for an increased rating for 
PTSD alone.  See Norris v. West, 12 Vet. App. 413 (1999) and 
Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  He has 
been fully notified of the applicable legal criteria 
governing entitlement to a total compensation rating based on 
service connected disabilities by supplemental statement of 
the case in January 1999, so this issue is part and parcel of 
the Board's decisions entered below.  


FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claims has been obtained by VA.  

2.  The veteran's claim for an increased rating for PTSD was 
received in December 1991 and an informal claim for a total 
compensation rating based on individual unemployability was 
received on April 4, 1994.  

3.  PTSD has been shown to have resulted in the veteran's 
inability to obtain or retain substantially gainful 
employment since November 3, 1994.  

4.  Prior to November 3, 1994, PTSD was shown to equate with 
or to approximate definite, but not more than definite, 
social and industrial impairment.  

5.  Subsequent to November 3, 1994, PTSD is not shown to 
equate with or approximate more than severe social and 
industrial impairment or more than occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); and inability to establish and maintain effective 
relationships.  


CONCLUSIONS OF LAW

1.  The requirements for a 30 percent schedular evaluation 
for PTSD, but not in excess of 30 percent, prior to November 
3, 1994 have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 
9411 (1999); Diagnostic Code 9411 (1996).  

2.  The requirements for a 70 percent schedular evaluation 
for PTSD from November 3, 1994, to February 17, 1995, have 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, Diagnostic Code 9411 
(1999); Diagnostic Code 9411 (1996).  

3.  The requirements for a schedular evaluation in excess of 
70 percent for PTSD from November 3, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.10, Diagnostic Code 9411 (1999); Diagnostic 
Code 9411 (1996).  

4.  Unemployability has resulted from service connected PTSD 
since November 3, 1994.  38 U.S.C.A. §§ 1155, 5110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.340, 3.400, 4.16 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

VA outpatient treatment records show that the veteran was 
complaining of stress and depression in January 1992.  He had 
stopped working as a chef in early December 1991 in 
connection with corns on his feet and the inability to wear 
shoes comfortably.  He had experienced an incident in 1981 
involving a gun assault and this reportedly increased 
symptoms related to Vietnam.  He complained of nightmares 
related to Vietnam, poor sleep for the previous 6 months of 
2-3 hours a night, and auditory hallucinations around 
Christmas time telling him that everything was over.  He 
reportedly dreamed about dying but had no suicidal or 
homicidal ideations.  He denied visual or auditory 
hallucinations or delusions.  He resided with a girlfriend of 
8 years.  On the mental status examination, he was alert, 
oriented to time, person and place, cooperative, and 
appropriate.  Mood was mildly depressed.  Insight and 
judgment were termed fair.  No substance abuse was indicated.  
The assessment was in terms of an adjustment disorder with 
depressive features to be ruled out, and PTSD.  Moderate 
stressors centered on his health, finances and job.  He was 
referred to a Vet Center.  

On a VA examination in July 1992, the veteran recounted the 
inservice combat stressors that resulted in PTSD.  It was 
indicated that he was working as a chef.  He was living with 
a girlfriend.  He had four daughters by his one previous 
marriage.  He reportedly had been off work "on disability" 
because of foot problems since December 1991.  He had combat 
nightmares that had decreased in frequency and severity over 
the years.  He complained of severe insomnia characterized by 
the inability to fall asleep until early in the morning and 
then sleep for four hours, on average, if he was lucky.  His 
girlfriend reportedly described him as a restless sleeper.  
He also expressed feeling very tense and vigilant all the 
time.  He felt that he was being watched.  This had not 
reached delusional proportions because he knew that he was 
not actually being followed/watched.  He had intrusive 
thoughts about Vietnam but no actual flashbacks.  He felt 
that he was necessary for him to be away from people.  He 
described being intolerant of crowds or noisy places because 
he experienced startle response.  He stated that he was much 
more serious and tense than he was before he went to Vietnam.  
Upon returning from Vietnam, he reportedly got into 
occasional fights when he felt he was being diminished or 
badly treated.  These fighting feelings reportedly were not 
part of his behavior or perspective prior to his military 
experiences.  He stated that his wife left him essentially 
because of PTSD symptoms and her belief that he would never 
get well.  He stated that he had been undergoing 
psychotherapy in the Kaiser system for many years.  He had 
avoided VA counseling or treatment because he wanted to avoid 
anything that reminded him of his military experience.  He 
stated that he enjoyed his work, planned on returning to work 
in September 1992 and looked forward to this.  He reportedly 
had completed nearly all the requirements for an Associate's 
degree.  He stated that he had never had a problem with drugs 
or alcohol.  He reportedly drank rarely and only on a social 
basis.  

The mental status examination showed that the veteran was 
well groomed and dressed and appeared his stated age.  He was 
alert and cooperative.  Speech was termed entirely intact.  
Manner of thought, perception and content of thought were 
normal.  Affect was tense.  He appeared to be overcontrolled.  
There was no significant anxiety or depression.  Memory for 
recent and remote events was intact.  He was oriented in all 
spheres.  Insight and judgment appeared good.  The diagnosis 
was PTSD.  The examiner stated that the veteran definitely 
suffered from the symptoms of PTSD.  PTSD had had some effect 
on his employment in terms of his relationship with his co-
workers, but reportedly did not affect his ultimate ability 
to work on a full-time basis.  He continued to have a stable 
relationship and there continued to be some influences on his 
social functioning.  Overall, the effect of his overall 
functioning was mild to moderate.  

A non-VA psychiatric evaluation for railroad retirement 
purposes in August 1992 showed that the veteran had 
nightmares, flashbacks, exaggerated startle response, 
depression and anxiety from PTSD.  He reportedly had a poor 
self image, decreased self worth and occasional suicidal 
thoughts.  He was unable to focus and sustain attentions.  He 
reportedly experienced recurrent nightmares more than weekly, 
flashbacks, exaggerated startle response, persistently 
depressed mood with poor self-image and self-esteem and a 
history of suicidal thoughts.  He suffered from a poor 
quality of sleep and difficulty concentrating.  Recurrent and 
chronic PTSD was diagnosed.  

VA outpatient treatment records show that the veteran felt 
improved enough from his depression in August 1992 that he 
would be successful at restarting his job as a chef.  
Ejaculatory failure was noted as a side-effect of medication.  
As he adjusted to his new job he was to be weaned off this 
medication.  Control of his nightmares had also improved.  He 
reportedly was experiencing increased hypervigilance, 
paranoia (non-delusional) and constipation.  The medication 
side-effects were worse in the morning.  He was described as 
nervous, with a tremulous voice.  A mental status examination 
showed repetitions and naming to be "OK" and expression and 
comprehension to be excellent.  In November 1992, he was seen 
after several nights of poor sleep with severe nightmares 
accompanied by sweating and sobbing.  He could not recollect 
the nightmares except that they involved scenes of Vietnam.  

A non-VA psychiatrist examined the veteran for railroad 
retirement purposes in January 1993.  History was recorded of 
a gun having been pulled on him in 1981 and again in 1983 to 
which he reacted with psychiatric problems.  He was told that 
he had PTSD.  He reportedly had problems concentrating and 
with his memory.  He sometimes felt very anxious.  He was 
described as obsessive-compulsive about the gun pulling 
incidents.  He reportedly had had suicidal and homicidal 
thoughts in the past.  He had problems falling asleep and 
staying asleep.  He had been a railroad car man.  He had also 
had back and leg injuries that interfered with work.  Short 
and long term memory was intact.  Concentration was intact.  
Insight and judgment were intact.  Similarity testing was 
intact.  His mood was termed normal.  Affect reportedly was 
mood congruent.  His stream of thought was normal.  There was 
no looseness of associations, flight of ideas or formal 
thought disorder.  There was no evidence of auditory or 
visual hallucinations.  He did not appear paranoid.  PTSD was 
diagnosed.  His global assessment of functioning was at 60.  
The examiner's assessment was that, from a psychiatric 
viewpoint, the veteran should have been able to understand, 
carry out and remember simple instructions.  He should have 
been able to respond appropriately to co-workers and 
supervisors, but not the general public.  He should have been 
able to respond appropriately to the usual work settings 
regarding attendance, safety and changes in work routine.  

VA outpatient treatment records show that the veteran was 
prescribed medication for depression and his sleep had 
improved in January 1993.  In February 1993, it was noted 
that he possibly had slight speech dyspraxia which interfered 
with his ability to verbally communicate.  People reportedly 
told him to speak up.  He reportedly was soft spoken normally 
and was advised to increase his speech volume and speak more 
slowly and distinctly.  

A Railroad Retirement Board questionnaire in March 1993 
indicated that the veteran was reclusive, suspicious, and 
avoidant of most social encounters.  This had been 
exacerbated by hand tremors which had rendered him unable to 
write since 1987.  He preferred to be alone and not around 
anyone.  Understanding and memory were not significantly 
limited, nor were the abilities to carry out very short and 
simple instructions, sustain an ordinary routine without 
special supervision, make simple work-related decisions, 
maintain socially appropriate behavior and adhere to basic 
standards of neatness and cleanliness, respond appropriately 
to changes in the work setting, be aware of normal hazards 
and take appropriate precautions, travel in unfamiliar places 
or use public transportation, and set realistic goals or make 
plans independently of others.  Abilities to carry out 
detailed instructions and to perform activities within a 
schedule, maintain regular attendance, be punctual, interact 
appropriately with the general public, accept instructions 
and respond appropriately to criticism from supervisors, get 
along with co-workers or peers without distracting them or 
exhibiting behavioral extremes, and complete a normal workday 
and workweek without interruptions from psychologically based 
symptoms and perform at a consistent pace without an 
unreasonable number and length of rest periods were 
moderately limited.  The ability to maintain attention and 
concentration for extended periods was markedly limited.  

VA outpatient treatment records show that the veteran's 
affect was stable but he was experiencing more vivid dreams 
in March 1993.  He reported decreased libido over the 
previous 3 months but was not bothered by this subjectively.  
His girlfriend was unhappy but tolerant of the situation.  He 
was given medication with the aim of improving his sleep.  In 
May 1993, it was recorded that, after two weeks of more 
frequent vivid dreams, an increase in his medication had 
improved his sleep in comparison to a previous period.  He 
suffered no further impairment of sexual function.  He 
reportedly was reassured about the normality of sleep-rapid 
eye movements phenomena and was encouraged to cognitively 
dissociate this from his Vietnam experiences.  His sleep 
improved so that he was sleeping 8 hours a night.  In August 
1993, his sleep reportedly was increasingly interrupted by 
nightmares and motor activity.  An increase in sleep 
medication was indicated.  

The veteran's VA treating psychiatrist reported in August 
1993 that the veteran had been an outpatient for the previous 
year for chronic recurrent PTSD that resulted from his 
service in Vietnam and continued to cause psychiatric 
disability requiring pharmacotherapy which was described as 
having partially relieving the symptoms but not the 
disability.  In October 1993, his functional level was 
unchanged.  He reportedly experienced recurrent and 
disruptive nightmares and intention tremor that improved 
somewhat with medication.  A new symptom of mild 
forgetfulness was also to be treated with medication.  In 
February 1994, it was reported that he was unable to carry 
out any work because of an intention tremor.  In March 1994, 
previous improvement in depression and tremors continued.  He 
reportedly had a lot of hypnopompic hallucinations at night.   

On a VA examination in March 1994, the veteran complained of 
nightmares, suicidal dreams, feelings of extreme anger, an 
inability to have intercourse, and the absence of feelings 
and desires.  Tension headaches that were not typical of 
common or classic migraine and intention tremor of the hands, 
right more than left, of unknown etiology, without any 
identified neurologic or peripheral nerve disorder but with 
the findings possibly due to psychoemotional factors related 
to PTSD were diagnosed.  

VA outpatient treatment records show that the veteran's 
dreams were less intense in April 1994.  In June 1994, he was 
seen because he was out of medication.  There were no 
homicidal or suicidal ideations, intent or plan.  He was 
alert, well oriented to time, person and place, and calm, 
without delusions or hallucinations.  Speech was relevant, 
coherent and logical.  In July 1994, he was seen for an 
exacerbation of PTSD with depression under the influence of 
the summer heat, decreased self-esteem and a sleep 
"locomotion/fleeing" episode ending when he "smashed" his 
face on an end table.  

A non-VA psychiatric evaluation for Social Security 
disability benefit purposes in September 1994 showed that 
veteran complained of flashbacks, intrusive thoughts, and 
nightmares.  He had poor sleep, memory, attention, and 
concentration.  He stated that he did not get along well with 
people and had trouble feeling sorry for people when they 
were hurt.  He reportedly claimed to be unable to work due to 
PTSD.  He reportedly had a high school education and training 
as a chef.  He lived in a house with a friend and could do 
most of the activities for daily living.  He knew how to 
drive a car and could take the bus.  He was isolated and had 
trouble with relationships.  On the mental status 
examination, his grooming, clothing and hygiene were termed 
fair.  He was tense with a marked intentional tremor.  Eye 
contact, rapport and relatedness were termed marginal.  
Cooperation was fair.  His writing showed the effects of his 
intention tremor.  His voice was tremulous but 
normoproductive and logical.  Thought content showed no 
evidence of homicidal/suicidal ideation, hallucinations, 
delusions, obsessions, compulsions, or phobias.  There was no 
evidence of an exaggerated startle response, although he was 
tense.  Affect and mood were restricted with some anxiety.  
He was alert and oriented to time, person, place and 
situation.  Memory, calculations, and three step command 
showed no abnormality.  Attention and concentration were 
fair.  When asked what he would do if he found an addressed 
stamped envelope on the ground he stated that he did not like 
to help people and did not have feelings toward them.  PTSD 
was diagnosed.  His GAF scale was 60.  The examiner's 
assessment was that the veteran was tense and restricted with 
good cognitive skills.  The intention tremor possibly was 
part of PTSD.  He was able to understand, carry out, and 
remember complex instructions.  He could function in an 
environment with minimal peer and public contacts.  He could 
tolerate constructive criticism.  He could get to work 
promptly and regularly.  He could attend to a regular work 
schedule and handle ordinary job stresses.  He could follow 
most safety rules.  He was termed competent with a fair 
prognosis if he received appropriate psychiatric treatment.  

VA outpatient treatment records show, in October 1994, that 
the veteran continued to experience nightmares of combat 
which awakened him and it would be 3 more hours before he 
could fall asleep again.  He also talked of hyperalertness, 
jumping at shadows, or noticing movement that no one else 
did.  On November 3, 1994, he experienced a flare-up in PTSD 
with agitation, a desire for isolation, insomnia, anger, and 
violent thoughts since an incident when a restoring company 
had not completely restored his truck, even though "they" 
had had it for seven months and had been paid.  When dealing 
with the veteran, the manager took out a gun and put it in 
his belt.  The veteran told him that he would show him how to 
use it if he did not put it back in the drawer.  He 
reportedly had worked as a chef for a few years but had 
injured his foot on the job and it never healed so that he 
could stand for long periods wearing anything but sandals.  
There reportedly was clear evidence that PTSD had resulted in 
total impairment in occupational adaptability and significant 
impairment in social adaptability.  In December 1994, he had 
some slight relief in anxiety after attending a Vet Center.  
A private neurologist reportedly had told him that his tremor 
was probably psychological.  In January 1995, it was reported 
that an official the veteran contacted about his railroad 
disability benefits thought that he was threatening violence.  
He explained that he was talking to the official about the 
incident years earlier when his supervisor threatened him 
with a firearm.  He had not intended to threaten the 
official.  He had not purchased any firearms recently.  He 
still felt hypervigilant and easily startled by loud noises, 
such as doors slamming.  He felt tension with his brother, 
because his brother was older, had never served in combat, 
and possibly was resentful of the veteran.  

On another non-VA psychiatric evaluation in connection with 
Social Security (Railroad) disability retirement benefits, 
that was conducted in February 1995, apparently, the veteran 
was shown to have been under the examiner's treatment since 
September 1994, when his former treating physician was 
transferred.  He was described as permanently and totally 
disabled.  His symptoms included nervousness, panic attacks, 
hyperventilation syndrome, hyperalertness, hypervigilance, 
severe insomnia, social withdrawal, periods of impaired 
concentration, and intermittent angry and violent impulses.  
Socially, he was very isolated.  His only contacts are his 
wife and his brother.  He could not recall anyone he 
considered a close friend.  Even with his wife, their 
activities were limited by his PTSD.  There were no nights 
out for them.  His reclusiveness meant that the safe 
perimeter of home was the only place he could be comfortable.  
He reportedly lived in isolation in his own community, a 
virtual prisoner of his illness.  He reportedly last worked 
in February 1992.  He had been working as a meat cutter and 
would cut himself when he became stressed and his tremor 
worsened.  It was expressed that, even without taking the 
tremor into account, he was subject to attacks of PTSD 
manifested by dissociation (spacing out) and inability to 
concentrate at work.  The emotionally draining aspects of 
PTSD often left him without enough energy to begin a project.  
It was summarized that he had been unemployed for almost 3 
years and, when he worked on home projects, he did so at an 
efficiency that was less than 10 percent of his former 
capacity.  His PTSD was termed the delayed onset type.  The 
incident was described whereby he was twice threatened by his 
railroad supervisor with firearms involved.  Whereas the 
supervisor reportedly was never disciplined and enjoyed an 
ongoing good job with the company, the veteran had been 
placed on disability and then fired.  With this background, 
the examiner did not believe that the veteran could interact 
with any supervisor, however briefly.  It was summarized that 
he suffered from PTSD, delayed onset type, with social 
impairment whereby he was alone except for his wife and 
brother and occupational impairment whereby he had been 
unemployed for three years, could barely complete household 
tasks ( in a work setting without tight production 
requirements), and the prospect that contacts with 
supervisors would always be stressful because of his past 
experience.  

The veteran was hospitalized by VA in February and March 1995 
for recurrent problems involving his combat experience in 
Vietnam which seemed to have been exacerbated by an 
automobile accident three days prior to admission.  He felt 
hostile toward the person involved in the accident and had to 
stop himself from killing someone.  He was first held as a 
danger to himself and others.  He reportedly last worked on 
the railroad in 1983 when he reportedly lost his job after 
his foreman pulled a gun on him and they fought.  His mental 
status examination reportedly was consistent with PTSD.  He 
had flashbacks and nightmares of Vietnam combat, startle 
reflex, a tendency to be socially isolated, and difficulty 
managing anger, hostility, etc.  After doing well in the 
hospital, he was discharged for outpatient treatment of PTSD.  

The veteran was hospitalized again by VA from June to October 
1995 for PTSD.  It was stated that he had been married for 12 
years and had four daughters from a previous marriage.  He 
reportedly last worked in February 1995 as a chef in 
training.  He reportedly received railroad retirement 
disability benefits.  He complained of bizarre, combat-
related dreams involving people with whom he grew up.  He 
also dreamt of helicopters, which reminded him of having been 
shot down.  On the mental status examination, he showed a 
neat appearance.  He was cooperative.  He sat on his chair 
tensely.  He was oriented to time, person, place and 
situation.  Memory was intact.  Thought form and progression 
were within normal limits.  He denied hallucinations.  No 
delusions were noted.  He admitted to unwanted memories of 
Vietnam.  His mood was depressed and anxious.  Affect was 
appropriate.  He denied suicidal or homicidal ideations, 
intent or plans.  He denied prior suicide attempts but 
admitted to previous suicidal ideations.  During 
hospitalization, he completed therapy programs.  He remained 
somewhat isolated but was an active member of his group.  He 
organized many of the extracurricular activities.  He 
isolated himself by doing occupational therapy projects in 
his free time.  He had been accepted for the domiciliary PTSD 
residential rehabilitation program.  He was described as 
partially disabled due to PTSD but able to engage in 
vocational rehabilitation.  PTSD was diagnosed.  

On a VA progress note in June 1996, the veteran's symptoms of 
PTSD included insomnia, anxiety, depression, social 
isolation, hypervigilance, impaired concentration, and 
intrusive thoughts of his Vietnam experiences.  It was 
believed that his ability to work and establish and maintain 
social relationships had been grossly overestimated by the 
RO.  He reportedly had been unable to work since 1992.  The 
shakiness of his nerves and poor concentration from PTSD made 
his last occupation of meat-cutting dangerous.  His work pace 
had been so slowed by PTSD that even home projects took 4-6 
times longer than they had taken in the past.  The examining 
psychiatrist stated that no employer was going to hire a 
worker who spaces-out thinking about Vietnam and took up to 6 
times longer than normal to do the job.  It was noted that he 
had been awarded railroad disability retirement benefits at 
an 80 percent level of disability, apparently from PTSD, in 
March 1995.  The degree of his isolation was termed extreme.  
On a recent vacation, he reportedly stayed inside, having 
been unable to see other relatives or friends due to his 
anxiety in crowds.  When cooking, he had to have the kitchen 
to himself.  He could not go out and mingle with guests or 
serve the food himself because he could not stand crowds.  He 
had phone contact with his children but did not feel 
particularly close to them.  He reportedly did not have any 
friends, buddies, or acquaintances.  His second marriage had 
lasted 11 years, but his fears of crowds and social 
situations kept the couple homebound.  He gave his wife a lot 
of credit for understanding him and putting up with his 
isolation and withdrawal that was part of his PTSD.  Since he 
had stopped initiating calls to his brother, their 
relationship had deteriorated.  He agreed that he had been 
helped by a PTSD therapy program that taught him to deal with 
his angry feelings and temper attacks.  Before the program, 
he reportedly would get anxious and angry.  Since the 
program, he just became anxious.  The program did not improve 
his PTSD symptoms to the point where he was able to work nor 
to a point where he could leave the safety of his home and 
start to build new social contacts.  His symptoms had begun 
to flare with his wife commenting that he needed to be re-
hospitalized.  The examining psychiatrist stated that the 
veteran suffered from total and permanent occupational 
disability and social isolation that deprived him of human 
contact in his community and had begun to weaken the more 
intimate family relationships that he had enjoyed.  

A private clinical neuropsychologist reported in October 1996 
that the veteran had been treated for PTSD since September 
1996.  He presented with uncontrollable shakes, panic 
attacks, generalized anxiety, difficulty sleeping, decreased 
libido, problems concentrating, isolation from social 
activities, feelings of worthlessness, difficulties 
concentrating, intrusive thoughts and images, and occasional 
flashbacks when under stress.  His combat stressors during 
active service were detailed and he reportedly returned from 
active service with characteristic Vietnam veteran syndrome 
of withdrawal, numbing and inhibition of impulses, thoughts, 
emotions and social interactions without active symptoms.  
Full-fledged PTSD reportedly had developed from the gun 
pulling incident causing him to leave railroad work.  He was 
on a disability from residuals of a back injury and the 
psychological/psychiatric consequences of PTSD.  He was found 
to be pleasant, self-effacing with significant muscular 
tremors.  He tended to smile incongruently and minimize his 
stress.  With encouragement, he reported decreased libido, 
fear of social interactions, significantly decreased self 
image and self expectations, negative thinking, intrusive 
thoughts, occasional confusion between what is real and what 
is past, nightmares, and occasional paranoid ideation 
regarding people's designs on him.  His motivation for 
psychotherapy was termed excellent and rapport with the 
therapist was established quickly.  His overall belief was 
that the world is a dangerous and inconsistent place and 
people are not to be trusted.  Since PTSD had become active, 
he had not been able to function normally.  His subjective 
symptoms of fear were "substantiated" by nonvolitional 
tremors that interfered with his ability to write and drive.  
He reportedly needed continuous, in-depth and frequent 
psychotherapy.  He was described as unemployable, apparently 
due to PTSD.  

In September 1997, the veteran's neuropsychologist reported 
that the veteran's symptomatology were more stable but in no 
way to be considered in remission.  He was able to experience 
a modicum of comfort when he was home or in familiar 
surroundings.  He was still unable to function in crowds, 
such as in malls, or in any situation of perceived threat.  
Whenever he understood a situation to be capable of producing 
criticism, misunderstanding, failure or loss of control, he 
was immobilized by his fear of becoming violent (physically).  
He continued to experience common and significant gaps in 
episodic memory.  He went for days without adequate sleep.  
His tolerance for social interaction was very low, even for 
those in his own household.  The examiner's opinion was that 
a recent decompensation following two incidents of social 
distress exemplified the veteran's difficulties in coping 
with daily events.  He was termed totally disabled to perform 
any kind of competitive work.  He expected eventually to 
improve sufficiently to return to gainful employment, but the 
examiner's prognosis was guarded.  

In January 1998, the veteran's non-VA treating 
neuropsychologist reported that the veteran could not sustain 
the stress of attending a court procedure involving child 
support payments without harm to his fragile mental state.  
He was just starting to overcome the results of a social 
confrontation that occurred before Christmas.  The examiner 
stated that, for an unimpaired person, the confrontation 
would have been bothersome at most.  For the veteran, it 
resulted in a month of isolation, during which he was afraid 
to leave his house, even for psychotherapy.  The examiner 
expected the veteran's functioning to improve with time and 
the good use of his excellent motivation to improve.  It was 
not foreseen that he would ever be able to return to 
competitive employment.  The examiner's opinion was that the 
veteran was permanently totally disabled for the purpose of 
gainful employment.  

On a VA examination in August 1998, the veteran was described 
as well dressed and reasonably groomed.  A friend had driven 
him to his appointment.  No involuntary movements were noted.  
He was cooperative without being suspicious or guarded.  He 
had worked as a freight car man on the railroad and then as a 
chef.  He reportedly had been unable to be gainfully employed 
since 1992, and certainly so over the last year.  He 
attributed his employment difficulties to his mental 
condition.  He described PTSD symptomatology on a daily 
basis, to include social isolation where he stayed in his 
room most of the time, panic attacks when in groups of people 
because he starts to fear that they are talking about him; 
his heart begins racing; he becomes short of breath; and he 
runs away.  He reportedly had flashbacks on a weekly basis, 
usually triggered by loud noises and helicopter sounds.  He 
complained of insomnia, secondary to nightmares.  He slept 
less than 4 hours a night.  He felt depressed about every 
other day.  He had difficulty with concentration and memory.  
He was easily distractible from what he was being told.  He 
forgot dates and appointments, and he lost things.  He 
suffered from feelings of guilt, hopelessness, and 
worthlessness.  He had chronic suicidal ideas but not plans.  
He denied homicidal ideations.  He did not get into physical 
fights but lost his temper and yelled at his roommate 
frequently.  Energy and appetite reportedly were normal.  He 
had had significant difficulties interacting with others in a 
social sphere.  He reportedly was divorced in 1983 secondary 
to depression, isolation and paranoia.  He had four children, 
aged 16 to 27, from whom he was estranged for the same 
reasons.  He did not have any friends and usually stayed by 
himself.  He denied auditory and visual hallucinations and 
delusions outside of his flashbacks.  He was involved in 
weekly therapy and took psychotropic medication for PTSD.  He 
reportedly finished an Associates Degree for chef.  He lived 
with a roommate.   He took care of his activities for daily 
living but he did not do household chores.  He stated that 
even simple chores took an inordinate amount of time because 
of distractibility and poor memory.  He occasionally was able 
to mow the lawn.  He spent time reading and working on his 
hobby of a Bonsai tree.  Most of his time was spent isolated 
in his room.  He was able to drive when required.  He went to 
the store at night by himself when he needed to, in order to 
avoid crowds.  He again denied having any friends.  

The mental status examination in August 1998 showed that the 
veteran was cooperative with good eye contact and the ability 
to establish rapport with the examiner.  Sensorium was clear.  
He was alert and oriented to time, place, person and purpose.  
His memory was impaired.  Concentration was intact.  He 
answered most questions appropriately, but slowly.  
Abstractions were intact.  Insight and judgment were fair.  
His mood was depressed.  Affect was termed congruent.  He had 
no looseness of association, paranoid ideation, delusions, 
ideas of reference, thought broadcasting, thought withdrawal, 
thought insertion or flight of ideas.  There was no evidence 
of auditory or visual hallucinations.  He complained of 
difficulty communicating with others.  He was prone to 
delusions, and hallucinations while experiencing flashbacks.  
He isolated himself in his room away from others.  He had 
ongoing suicidal ideations.  He was able to maintain minimal 
personal hygiene and other activities of daily living.  He 
complained of memory impairment.  There was no evidence of 
obsessive or ritualistic behavior.  There was impairment of 
speech.  He spoke slowly and deliberately.  He appeared to 
experience psychomotor retardation.  He experienced panic 
attacks during flashbacks.  There was evidence of depression 
at least 50 to 60 percent of the time.  There was no evidence 
of impaired impulse control.  There was evidence of sleep 
impairment secondary to nightmares.  PTSD with severe 
psychosocial and environmental problems was diagnosed.  The 
GAF was at 45.  The assessment was expressed that he 
described PTSD symptomatology to include isolation, 
flashbacks, nightmares, hopelessness, depression, 
irritability, anger, and paranoia.  PTSD had not been in 
remission during the previous year and his impairment that 
kept him from working was termed to be largely mental.  He 
was also restricted by back pain.  The examiner stated that 
PTSD was most likely responsible for 90 percent of his 
incapacity and his physical problems were responsible for the 
other 10 percent.  His general demeanor with consistent with 
his symptomatology.  He appeared to be depressed with a flat 
affect.  His thinking appeared to be slow and he appeared to 
be quite distractible.  He also appeared to be cautious and 
paranoid.  His activities of daily living were consistent 
with isolation, depression, and paranoia, which were all part 
of PTSD.  His prognosis was favorable over the next 6 months 
with appropriate psychiatric treatment.  He was capable of 
independently handling his funds.  

Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  With regard to the 
veteran's request for an increased schedular evaluation, the 
Board will only consider the factors as enumerated in the 
applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 
204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 
(1992).  

The VA Schedule of Ratings for Mental Disorders, was amended 
effective November 7, 1996. 61 Fed. Reg. 52,695-702.  The 
criteria for evaluation of PTSD prior to this amendment 
provided for a 10 percent rating under Diagnostic Code 9411 
when there was emotional tension or other evidence of anxiety 
productive of "mild" social and industrial impairment; a 30 
percent rating for "definite" social and industrial 
impairment; a 50 percent rating for "considerable" impairment 
of social and industrial adaptability; and a 70 percent 
rating where it was demonstrated that the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation required that attitudes 
of all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of realty with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  The individual must be demonstrably 
unable to obtain or retain employment.  

Under the current regulations, a 50 percent evaluation is 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is assigned when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Diagnostic Code 9411, as amended effective November 7, 1996.  

The GAF score is the examiner's judgment of the individual's 
overall level of psychological, social, and occupational 
functioning.  A GAF of 41-50 contemplates serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994), cited in Richard v. Brown, 9 
Vet. App. 266 (1996).  A GAF score of 55 to 60 (actually 51 
to 60) is for "moderate difficulty in social, occupational, 
or school functioning."  DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, 32 4th ed. (1994), as cited in 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  

The Court has held that a liberalizing change in a regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  Karnas v. Derwinski, 1 
Vet. App. 308, 311 (1991). Consistent with the Court's 
decision in Karnas v. Derwinski, the Board will discuss the 
veteran's disability with consideration of the criteria 
effective both prior and subsequent to November 7, 1996.  

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a).  

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to 
follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).  

The effective date for the award of an increased rating, 
including a total rating based upon individual 
unemployability, shall be the earliest date of which it is 
factually ascertainable that an increase has occurred if a 
claim is received within one year of such date.  Otherwise, 
the effective date will be the date that the claim is 
received.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  

Analysis

The veteran's assertions constitute a well-grounded claim 
within the meaning of 38 U.S.C.A. § 5107(a), requiring the VA 
to fulfill the statutory duty to assist the veteran in 
developing all facts relevant to the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Claims that service- 
connected disorders have become more severe are well grounded 
where the claimant asserts that higher ratings are justified 
due to increases in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle, Id.  The Board is satisfied 
that all relevant facts have been properly developed to 
comply with the duty to assist and that the evidentiary 
record is sufficient in scope and in depth for a fair, 
impartial, and fully informed appellate decision.  

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The veteran prevails 
in either event.  However, if the weight of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 
49 (1990).  

The veteran's claim for an increased rating was received in 
December 1991, when a 10 percent rating was assigned.  This 
rating was in effect until he was hospitalized for PTSD in 
February 1995.  Thereafter a 70 percent rating was assigned 
except for periods of temporary total ratings based on 
hospitalization for PTSD.  Therefore, this decision initially 
involves the issue of whether a rating in excess of 10 
percent was warranted under the criteria then in effect for 
PTSD from December 1991 until February 1995.  

While the outpatient treatment records in January 1992 show 
that the veteran had symptoms of depression, nightmares, and 
poor sleep, only mild depression was shown on the mental 
status examination.  At that point, he had a long term 
relationship with a girlfriend.  Foot problems had put him 
out of work in December 1991, but PTSD was not involved in 
any significant industrial impairment at the time of the VA 
examination in July 1992.  More detailed symptomatology of 
decreased combat nightmares, severe insomnia, restlessness, 
tension, hypervigilance, intrusive thoughts about Vietnam, 
and social intolerance were described.  Nevertheless, he was 
pursuing psychiatric treatment and looked forward to 
returning to work in September 1992.  He was near completing 
an Associates Degree.  The mental status examination showed 
abnormalities of tense affect and an overcontrolled 
appearance only.  The examiner indicated definite PTSD 
symptomatology that adversely affected employment in terms of 
interrelating with co-workers, but not to an extent of 
interfering with his ability to work on a full time basis.  A 
mild to moderate disability was indicated.  

The non-VA report in August 1992 added exaggerated startle 
response, anxiety, poor self-image, decreased self-worth, 
occasional suicidal thoughts, and an inability to focus and 
sustain attention to the veteran's symptomatology, but VA 
outpatient treatment records in August and November 1992 
indicate improvement in depression so that he felt that he 
would be successful in restarting his job as a chef, improved 
control over his nightmares, with poor sleep, nightmares and 
hypervigilance continuing as problems.  The non-VA 
psychiatric examination in 
January 1993 indicated ongoing symptomatology of PTSD but a 
virtually normal mental status evaluation with a GAF at 60, 
that equates with moderate social and industrial 
difficulties.  The assessment was consistent with no 
appreciable impairment in the ability to work.  

The Railroad Retirement Board questionnaire in March 1993 did 
indicate suspiciousness, social isolation with unlimited or 
moderately limited abilities to remember, carry out 
instructions, make work-related decisions, be socially 
appropriate and presentable, respond to change, take 
appropriate precautions, travel, set goals, plan, adhere to a 
schedule, maintain attendance, be punctual, react to 
criticism appropriately, complete work, and to consistently 
perform at work.  Only the ability to maintain attention and 
concentration for extended periods was termed markedly 
limited.  Even so, VA outpatient treatment records from March 
1993 to July 1994 indicate a stable affect, improved 
sleeping, mild forgetfulness, improved intention tremor and 
depression, and less intense dreams, but with some 
situational exacerbations in symptoms, as described in July 
1994, that were transient in nature.  The psychiatric 
examination for Social Security purposes in September 1994 
indicated ongoing PTSD symptomatology with mental status 
showing tension, intention tremor, marginal eye contact, 
rapport and relatedness, fair cooperation, tremulous voice 
that was otherwise normal, anxiety and fair 
attention/concentration.  The GAF remained at 60, indicating 
no more than moderate occupational difficulty.  His capacity 
for working full time was endorsed.  

In October 1994, it appeared that he started to experience 
more sleep difficulty, hyperalertness and startle response, 
but the effect on employment was not shown at that time.  
However, on November 3, 1994, the VA reported an exacerbation 
of PTSD symptomatology that was initiated by a frustrating 
encounter involving restoration of his truck and the manager 
reaching for a firearm when the veteran complained.  There 
reportedly was clear evidence at that time that PTSD alone 
had rendered the veteran totally disabled for work.  There 
was only slight relief from 
anxiety in December 1994.  Hypervigilance and easy startle 
response continued in January 1995 and the psychiatric 
evaluation for Social Security (Railroad) disability purposes 
in February 1995 again showed PTSD symptomatology productive 
of permanent and total disability.  

Prior to November 3, 1994, the severity of PTSD was assessed 
by examiners to be moderate in severity.  GAF scores were 
consistently shown as 60, equating to moderate symptoms.  
More than moderate social and industrial impairment was not 
shown.  The General Counsel of the VA has concluded that the 
term "definite," in the context of the old rating criteria 
for mental disorders, is to be construed to mean "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93, 59 Fed. Reg. 4753 (1994).  The VA, including the 
Board, is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  Considering 
this definition and the symptoms exhibited by the veteran 
prior to November 3, 1994, the Board finds that the symptoms 
at that time more nearly reflected definite social and 
industrial impairment, thereby warranting the assignment of a 
30 percent rating for that time period.  38 C.F.R. § 4.7.

While the PTSD symptoms were clearly in evidence prior to 
November 3, 1994, the exhaustive clinical evaluations by VA 
and non-VA psychiatrists/psychologists did not show that PTSD 
had produced such social and industrial impairment as to 
qualify for a greater disability evaluation.  He was shown to 
have retained the necessary social and industrial skills to 
continue to obtain and retain substantially gainful 
employment prior to that date despite the presence and 
occasional exacerbation of PTSD symptomatology, as detailed 
above.  Moderate symptoms were consistently assessed, and 
considerable social and industrial impairment was not shown.  

With regard to the criteria which became effective in 
November 1996, in Rhodan v. West, 12 Vet. App. 55 (1999), the 
Court held that the claimant could not receive a rating on 
the basis of the revised criteria prior to November 7, 1996.  
The Board notes that subsequently, the United States Court of 
Appeals for the Federal Circuit vacated Rhodan in Haywood v. 
West, No. 99-7056 (Fed Cir. October 28, 1999).  Haywood 
involved an appeal over the issue of entitlement to fees and 
costs under the Equal Access to Justice Act.  Haywood argued 
that the government's position was not substantially 
justified because the Board did not sua sponte reconsider its 
decision following a change in the applicable law that 
occurred during his 120-day period for appeal following the 
date of the Board's decision.  The Federal Circuit expressly 
noted that it was vacating Rhodan and remanding to the Court 
for adjudication of the statutory challenge raised by Mr. 
Haywood concerning the "putative" duty of the Board to sua 
sponte reconsider its decision, and "[t]he only thing we 
decide in this opinion is that the case is remanded for 
further adjudication" by the Court.   In light of these 
circumstances, the Board acknowledges that Rhodan is not 
currently a controlling precedent, however, the Board finds 
the statutory analysis persuasive as to whether rating 
criteria are retroactively applicable prior to their 
effective dates.  Nothing argued or decided in Haywood 
facially challenges the analysis as to the retroactive 
applicability of the change in the rating criteria.  
Moreover, even if the Board were to apply the new criteria to 
the symptoms reflected prior to November 3, 1994, it is 
concluded that the evidence did not at that time show 
sufficient symptoms such as flattened affect, circumstantial, 
circumlocutory or stereotyped speech, panic attacks, 
difficulty understanding complex commands, memory impairment, 
judgment or abstract thinking impairment or motivation or 
mood disturbance as to warrant a 50 percent rating.

The veteran did not claim an inability to work due to PTSD 
until April 1994, but this claim was virtually ignored by the 
RO until late 1997, at the earliest.  Nevertheless, as noted 
above, an exacerbation of PTSD symptoms was shown on November 
3, 1994, and it is clinically shown since November 3, 1994, 
that the veteran has been prevented from working due to PTSD.  
The Board is of the opinion that the evidence supports a 
finding of entitlement to a total disability rating based on 
individual unemployability from November 3, 1994, the date it 
was first shown that he could not work; i.e., was totally 
disabled, predominantly as the result of PTSD.  It is noted 
that prior to that time, his foot disability and other 
physical injuries were reported to be substantial factors in 
his unemployment.

With regard to the schedular rating assigned between November 
3, 1994, and February 17, 1995, it is clear that a 
significant increase in symptoms was reflected on November 3, 
1994.  In light of the finding of unemployability, it is 
clear that as of that date, the record reflects findings 
consistent with the 70 percent schedular rating subsequently 
assigned.  However, the Board would point out that more than 
demonstrated unemployability is required under both the old 
and the new 
rating criteria for a total schedular rating provided in 
Diagnostic Code 9411.  The 
veteran has not exhibited the virtual isolation in the 
community and the totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of realty with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior that qualify for a 100 percent 
schedular rating under the old rating criteria.  Nor has he 
exhibited the total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, to 
qualify for a 100 percent schedular evaluation under the 
current rating criteria.  

The exhaustive clinical evaluations of PTSD since April 1995 
show consistently that the veteran was seriously socially 
withdrawn but still remained with his roommate.  
Disorientation along the lines of confusion, panic, 
fantasies, explosions of aggressive energy, or any evidence 
of repudiation of reality were not shown.  The last mental 
status evaluation indicated sensorium, orientation, 
concentration, abstraction, insight, and judgment that would 
not meet the criteria for a 100 percent schedular evaluation.  
Moreover, he has not displayed any hallucinations or 
delusions, although he complained of delusions with 
flashbacks, and also paranoia.  All in all, he has not 
exhibited consistently bizarre behavior so disconnected from 
reality as to meet the requirements for a 100 percent 
schedular evaluation.  


ORDER

Subject to regulations governing the payment of monetary 
awards, an increased schedular rating, to 30 percent, for 
PTSD prior to November 3, 1994, is granted.  

Subject to regulations governing the payment of monetary 
awards, an increased schedular rating, to 70 percent, for 
PTSD from November 3, 1994, to February 17, 1995, is granted.

An increased schedular rating, in excess of 70 percent, for 
PTSD from November 3, 1994, is denied.

A total rating based on individual unemployability due to 
service connected disabilities is granted, effective November 
3, 1994, subject to the governing regulations applicable to 
the payment of monetary benefits.  



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals







